Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25-28, 31-34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2015/0133023) in view of Johns et al. (US 2014/0240096).
	Regarding claims 25, 31 and 37, Lewis teaches a system (Fig. 1) comprising:
at least one non-transitory computer readable storage medium including computer readable instructions that, when executed, cause processor circuitry (paragraphs 56, 68 and 72) to at least:
access positional data corresponding to one or more physical objects in communication with the substrate (Fig. 4, teaches determining positional data of a set of physical objects 150 within the housing, albeit not specific to a substrate);
process the positional data to determine an arrangement of the one or more physical objects relative to the substrate (Fig. 4, determines the story skeleton based on the processing of the block information placed in the playback device);
select media based on the arrangement of the one or more physical objects relative to the substrate (Fig. 4, steps 430-450 teaches selecting various media in accordance with the arrangement of the blocks 150); and
cause a compute device to present the media (Fig. 1A and paragraph 32 teaches a display 160 which is used to present the story once assembled).
	However, while Lewis teaches the ability to arrange a number of blocks 150 within a housing 105 of the playback device 101 and teaches that the blocks are identifiable in many ways, including the use of RFIDs, fails to explicitly teach that the blocks can be arranged within a flexible substrate per se.
In an analogous art, Johns teaches in paragraphs 8 and abstract wherein RFID tags are placed in a matrix in multiple rows and columns, thus meeting the claimed “matrix”. Furthermore, the matrix of RFID tags are used to allow a device (having a matrix of RFID reader antennas) to read “second and additional RFID tags” while the RFID reader antennas to allow it to detect the location and the orientation of the RFID reader antenna within the matrix.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Johns into the system of Lewis such that Lewis’s reader can utilize RFID tags placed in a particular structure of Johns and allow it to determine its orientation because such incorporation allows for the benefit of incorporating automation into existing systems (Johns: paragraphs 3-5).
Regarding claim 26, 32 and 38, Lewis teaches the claimed wherein the processor circuitry is included in the compute device (Fig. 1E).
Regarding claims 27, 33 and 39, Lewis teaches the claimed wherein the processor circuitry is to determine an orientation of at least one of the one or more physical objects based on the positional data (paragraphs 41-43).
Regarding claims 28, 34 and 40, Lewis teaches the claimed wherein the media is first media, and the processor circuitry is to: select second media based on detected user interaction with a first one of the one or more physical objects; and cause the compute device to present the second media (paragraph 29 and 61-63 teaches user interaction to generate one or more content for an assembled story. The user playing with they system updates blocks or makes changes resulting in different assembled stories).

Claims 29-30, 35-36 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2015/0133023) in view of Johns et al. (US 2014/0240096) and further in view of Heiman (US 2006/0273909).
Regarding claims 29, 35 and 41, Lewis teaches the claimed as discussed in claims 25, 31 and 37 above, however fails to, but Heiman teaches wherein the processor circuitry is to generate an output instruction to cause a first one of the one or more physical objects to generate an output (Fig. 1 and paragraphs 53-55 teaches wherein toys being used to interact with a video playback, the toys themselves can provide some type of feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Heiman into the proposed combination of Lewis and Johns because such incorporation allows for the benefit of improving user interaction and also to utilize familiar objects as a means for teaching/learning (Heiman: paragraph 21).
Regarding claim 30, 36 and 42, Heiman teaches the claimed wherein the one or more physical objects includes a figurine (Fig. 2 and paragraph 34-36 and 39). The prior motivation as discussed above is incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481